DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, i.e. claims 10, 18, 20, 33, 37-38 & 43-44 in the reply filed on July 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 33, it is unclear as to what is being claimed due to the claim limitation “…a coupling platform adhered to a compression pad…” since the limitation is inferentially included and it is unclear if the plunger, check valve, compression pad, etc. are being functionally or positively recited.  The examiner also notes that the claim is indefinite as to how each element is structurally related to the coupling mechanism.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 18, 20, 33, 37-38 & 41-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 2018/0256446).
The applied reference has a common inventor, Freeman, and a common assignee, Zoll Medical, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Tan et al. discloses;

1. 	 A medical apparatus (e.g., via the disclosed CPR system 100) for providing resuscitative therapy to a patient, the apparatus comprising:
an electrocardiogram (ECG) input configured to receive an ECG signal of the patient (e.g., via the disclosed physiological sensors 1240); a defibrillation output (e.g., element 310/1210) configured to provide an electrical defibrillation shock treatment to the patient; and an applicator body (e.g., via the disclosed chest compression device 1220) coupled with the ECG input and the defibrillation output and configured to provide active compression decompression therapy to the patient, the applicator body comprising: a rescuer end  (e.g., via the disclosed handle 350) configured to enable a user to press and pull on the applicator body, a coupling mechanism (e.g., via the disclosed coupling surface 364) configured to couple to the patient to provide active compression decompression therapy as the user presses and pulls on the applicator body, at least one capacitor (e.g., via the disclosed ‘circuitry not shown’, i.e. a component of a defibrillation electrode assembly used in conjunction and/or coordination with a defibrillation electrode assembly that helps in further providing the disclosed synchronized defibrillation shock via the defibrillator 1210 with the manual chest compressions) configured to store charge for applying a defibrillation shock treatment to the patient, and one or more processors (e.g., via the element 1262) configured to: receive and analyze the ECG signal of the patient from the ECG input, determine, based on analysis of the ECG signal, whether the patient is in need of defibrillation, and administer the defibrillation shock treatment to the patient via the defibrillation output based on a determination of whether the patient is in need of defibrillation {e.g., [0048]-[0051], [0096]-[0104] & (Figs 3A-B & 12)}.

10. The apparatus of claim 1, wherein the applicator body comprises an insulating material configured to electrically isolate a defibrillating shock of the defibrillation shock treatment {e.g., [0048]-[0049], [0099] & (Fig 2B)}.

18. The apparatus of claim 1, wherein the coupling mechanism of the applicator body is configured to couple to the patient using one or more of an adhesive, one or more suction cups, and a gel (e.g., [0048]-[0049]).

20. The apparatus of claim 1, wherein the applicator body includes a stem disposed between the rescuer end and the coupling mechanism, the stem housing the at least one capacitor (e.g., [0048]-[0049]).

33. The apparatus of claim 1, wherein the coupling mechanism comprises at least one of a coupling surface configured to couple to a coupling platform adhered to the patient, a plunger, a check valve, a compression pad configured to regulate force applied to the patient by the coupling mechanism, a magnet assembly disposed on the applicator body, and a coupling surface configured to actuate a compression sensor affixed to the patient during active compression decompression therapy (e.g., [0049]-[0051] & (Fig 3A)}.

37. The apparatus of claim 1, wherein the applicator body further comprises optoisolators configured to electrically insulate one or more portions of the applicator body [e.g., 0099].

38. The apparatus of claim 33, wherein a magnetic field of the magnet is focused by a magnetic core, a non-magnetic sleeve, and a ferromagnetic pot.

41. The apparatus of claim 1, further comprising a communications device (e.g., via the disclosed communication interface 166) configured to wirelessly communicate with a remote computing device {e.g., [0061] & (Fig 4)}.

42. The apparatus of claim 1, further comprising a handle at the rescuer end, wherein the handle comprises one or more of batteries, a user interface, a power supply, a defibrillator charge and switch, and the one or more processors (e.g., via the disclosed input/output device 1250 that provides instructions to the rescuer, [0101]).

43. The apparatus of claim 1, wherein the coupling mechanism comprises the defibrillation output (e.g., via the disclosed ‘circuitry not shown’, i.e. a component of a defibrillation electrode assembly used in conjunction and/or coordination with a defibrillation electrode assembly that helps in further providing the disclosed synchronized defibrillation shock via the defibrillator 1210 with the manual chest compressions, [0049]-[0051] & [0096]-[0101]).

44. The apparatus of claim 1, wherein the coupling mechanism comprises a breakaway mechanism ({e.g., via the disclosed coupling assembly 366 that may releasably attach the applicator body 360 to the coupling surface 364, [0051] & (Fig 3B)}.

45. The apparatus of claim 1, wherein one or both of the defibrillation output and the ECG input are affixed to the rescuer end of the applicator body e.g., via the disclosed ‘circuitry not shown’, i.e. a component of a defibrillation electrode assembly used in conjunction and/or coordination with a defibrillation electrode assembly that helps in further providing the disclosed synchronized defibrillation shock via the defibrillator 1210 with the manual chest compressions, [0049]-[0051] & [0096]-[0101]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792